IDETAILED ACTION

This communication is in response to applicant's response filed under 37 C.F.R. §1.111, dated December 23, 2020 in response to a non-final office action.  Claims 1-12 are subject to examination and have been examined.

Response to Arguments
Applicant's arguments, with respect to the claims, filed December 23, 2020 have been fully considered but they are not persuasive for the following reasons:
Applicant's Argument:
Regarding Claim 1 and 7 (35 USC§ 102): The Applicant argues in substance that, "In comparison, claim 1 of the instant application recites the features "transmitting a first RRC Reestablishment Request message to a first RAN in response to the failure; the communication device receiving a first RRC Setup message for responding to the first RRC Reestablishment Request message, from the first RAN; and transmitting a first RRC Setup Complete message for responding to the first RRC Setup message, to the first RAN, wherein the first RRC Setup Complete message comprises a 5G-S-TMSI". That is, the communication device transmits the RRC Setup Complete message (comprising the 5G-S-TMSI), after receiving the RRC Setup message for responding to RRC Reestablishment Request message, which is not taught by any of [Fig. 6] and [Fig. 8] in Wang's teaching.'' 

Examiner’s Response:
The Examiner respectfully disagrees.
Regarding the limitations in Claim 1 (similar limitations are in independent claim 7), Wang teaches the claimed limitations as written.  Wang teaches both aspects of RRC connection setup and RRC connection reestablishment, as shown in Figures 6 and 8, respectively.  Wang teaches in ¶ [0142] that:  “The following describes an access process during RRC connection reestablishment (reestablish). In addition, an RRC connection setup request message and an RRC connection resume (resume) request message may also carry information used to indicate that the UE is to access the 5GC. Therefore, processes are similar to the RRC reestablishment process in this embodiment.”  The Examiner interprets that since the reestablishment and setup processes are similar, they can be used for the same purpose of conveying information for 5GC [5th Generation Core Network] access.  In fact, in the connection setup process of Fig. 6, Wang teaches: (Wang, Fig. 6, ¶ [0166]: The network device sends an RRC connection setup message to the terminal device. Optionally, the RRC connection setup message carries configuration information of an SRB [Signaling Radio Bearer] 1, that is, an SRB ID of the SRB 1, configuration information of RLC [radio link control], and configuration information of an LC...); and similarly, for the connection reestablishment process, Wang teaches: (Wang, Fig. 8, ¶ [0195]: The network device sends an RRC connection reestablishment message to the terminal device, where the RRC connection reestablishment message carries second bearer configuration information of an SRB 1...).  By the above rationale, Wang teaches the limitations.  Please see updated rejection below.
Regarding all other arguments presented by Applicant, the arguments are substantially the same as those that have already been addressed above; and in the interest of brevity, the Examiner directs Applicant to those responses above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 7-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et.al. (US Patent Application Publication, 2020/0281031, hereinafter, “Wang”).
Regarding claim 1, Wang teaches:
A communication device for handling a radio resource control (RRC) reestablishment (Wang: A terminal device [i.e., communication device] sends an RRC connection reestablishment request message to a network device.  Fig. 8 and ¶ [0193]), comprising: 
at least one storage device (Wang: memory 1010.  Fig. 13 and ¶ [0252]); and
at least one processing circuit (Wang: processor 1030.  Fig. 13 and ¶ [0254]), coupled to the at least one storage device, wherein the at least one storage device stores instructions (Wang: memory 1010, configured to store a program, where the program includes code.  Fig. 13 and ¶ [0252]), and the at least one processing circuit is configured to execute the instructions of (Wang: processor 1030, configured to execute the program code in the memory 1010.  Fig. 13 and ¶ [0254]): 
detecting a failure (Wang: One of causes for triggering RRC connection reestablishment is a handover failure.  Fig. 8 and ¶ [0201]); 
transmitting a first RRC Reestablishment Request message (Wang: Step 710: A terminal device sends an RRC connection reestablishment request message to a network device.  Figs. 1, 8 and ¶ [0193]) to a first radio access network (RAN) in response to the failure (Wang: For example:  fourth terminal device accesses the 5GC [5th Generation Core Network] by using a 5G new radio generation NodeB (New Radio Generation node B, NR gNB).  Figs. 1, 8 and ¶ [0086]); 
receiving a first RRC Setup message for responding to the first RRC Reestablishment Request message, from the first RAN (Wang: Step 720: … The network device sends an RRC connection reestablishment message [Step 720 in Fig. 8 also shows a radio resource control connection setup] to the terminal device.  Figs. 1, 8 and ¶ [0194-0195]); and
transmitting a first RRC Setup Complete message for responding to the first RRC Setup message, to the first RAN (Wang: Step 730: The terminal device sends an RRC connection reestablishment complete message to the network device.  Figs. 1, 8 and ¶ [0198]), wherein the first RRC Setup Complete message comprises a Fifth Generation (5G) System Architecture Evolution (SAE) Temporary Mobile Station Identifier (TMSI) (5G-S-TMSI) (Wang: [Wang teaches in ¶ [0142] that:  “The following describes an access process during RRC connection reestablishment (reestablish). In addition, an RRC connection setup request message and an RRC connection resume (resume) request message may also carry information used to indicate that the UE is to access the 5GC. Therefore, processes are similar to the RRC reestablishment process in this embodiment.”  The Examiner interprets that since the reestablishment and setup processes are similar, they can be used for the same purpose of conveying information for 5GC [5th Generation Core Network] access, hence an example of 5G-S-TMSI teaching]:  Step 530: The terminal device sends an RRC connection setup complete message by using the SRB [Signaling Radio Bearer] 1, where the message carries information used to indicate a type of a CN [Core Network] to be accessed by the UE.  Alternatively, optionally, the CN type is an implicit indication, and for example, is implicitly included in a UE ID (for example, 5G-S-TMSI indicates that the CN type is the 5GC).  Fig. 6 and ¶ [0168]).

Regarding claim 2, Wang discloses on the features with respect to claim 1 as outlined above.
Wang further teaches:  
transmitting a RRC Setup Request message to the first RAN via a signaling radio bearer 0 (SRB0) (Wang: Step 203: The UE sends the message 3 (Message 3, Msg3). For UE that requests to establish a wireless connection during initial access, the Msg3 carries a radio resource control RRC connection setup request (Connection Setup Request) message. For UE that reestablishes an RRC connection, the Msg3 carries an RRC connection reestablishment request (Connection Reestablishment Request).  For initial access and RRC connection reestablishment, the Msg3 is sent by using a signaling radio bearer 0 (Signaling Radio Bearer 0, SRB 0).  Fig. 3 and ¶ [0097]); 
receiving a second RRC Setup message for responding to the RRC Setup Request message, from the first RAN (Wang: Step 204: The base station sends the Msg4.  For initial access, the Msg4 carries an RRC connection setup message... For RRC connection reestablishment, the Msg4 carries an RRC connection reestablishment message.  Fig. 3 and ¶ [0098]); and
establishing a RRC connection with the first RAN and entering a RRC connected state from a RRC idle state, in response to the second RRC Setup message (Wang: Step 205: The UE sends the message 5 (Message 5, Msg5). For initial access, the Msg5 carries an RRC connection setup complete (Connection Setup Complete) message... For RRC connection reestablishment, the Msg5 carries an RRC connection reestablishment complete (Connection Reestablishment Complete) message.  Fig. 3 and ¶ [0099]).

Regarding claim 3, Wang discloses on the features with respect to claim 2 as outlined above.
Wang further teaches:  
wherein the second RRC Setup message configures a SRB 1 (SRB1) (Wang: Step 204: The base station sends the Msg4.  For initial access, the Msg4 carries an RRC connection setup message, including configuration information (for example, including an SRB ID, a radio link control RLC layer configuration, and a logical channel (Logical Channel, LC) configuration) of a signaling radio bearer 1 (Signaling Radio Bearer 1, SRB 1). For RRC connection reestablishment, the Msg4 carries an RRC connection reestablishment message, including configuration information (for example, including an SRB ID, an RLC layer configuration, and an LC configuration) of an SRB 1 and security-related information (for example, a next hop chaining count).  Fig. 3 and ¶ [0098]), and the instructions further comprise: 
transmitting a second RRC Setup Complete message to the first RAN via the SRB1, in response to the second RRC Setup message (Wang: Step 205: The UE sends the message 5 (Message 5, Msg5). For initial access, the Msg5 carries an RRC connection setup complete (Connection Setup Complete) message, and the message is sent by using the SRB 1. In this case, air interface security is not activated, and the message is not encrypted or integrity-protected. For RRC connection reestablishment, the Msg5 carries an RRC connection reestablishment complete (Connection Reestablishment Complete) message, and the message is sent by using the SRB 1.  Fig. 3 and ¶ [0099]).

Regarding claim 4, Wang discloses on the features with respect to claim 1 as outlined above.
Wang further teaches:  
transmitting a RRC Resume Request message to the first RAN (Wang: Optionally, the first message is one of the radio resource control RRC connection reestablishment request message, the RRC connection setup request message, or the RRC connection resume (resume) request message...  after the first message is sent to the network device, a response message sent by the network device is received... When the first message is the RRC connection resume request message,...  ¶ [0143-0144]);
receiving a RRC Resume message for responding to the RRC Resume Request message, from the first RAN (Wang: … the response message is an RRC connection resume message.  ¶ [0144]); 
resuming a SRB1 with the first RAN (Wang: the base station receives the first message sent by the UE, and learns, based on the cell identifier and/or UE identifier information carried in the first message, that the UE is UE that is to access the 5GC. The base station sends an RRC response message to the UE, and the RRC response message carries the configuration information of the NR PDCP [New Radio Packet Data Convergence Protocol] of the SRB 1, so that the UE applies the NR PDCP to the SRB 1.  ¶ [0145]) and entering a RRC connected state from an RRC inactive state, in response to the RRC Resume message (Wang: It should be noted that because the UE is the UE that is to access the 5GC, the base station needs to configure, for the UE, information required for re-activating the air interface security mechanism corresponding to the 5G system.  ¶ [0145]); and
transmitting a RRC Resume Complete message to the first RAN via the SRB1, in response to the RRC Resume message (Wang: The terminal device uses an LTE PDCP for the SRB 1 by default, and sends an RRC connection setup complete message by using the SRB 1 based on the configuration of the SRB 1 [per teaching from ¶ [0142], although the process focuses on RRC connection reestablishment, the process is applicable to RRC connection resume, hence the “RRC connection setup complete message” above is equivalent to “RRC resume complete message” for the resume process].  ¶ [0151]).

Regarding claim 7, Wang teaches:
A method for handling a radio resource control (RRC) reestablishment for a communication device (Wang: A terminal device [i.e., communication device] sends an RRC connection reestablishment request message to a network device.  Fig. 8 and ¶ [0193]), the method comprising: 
detecting a failure (Wang: One of causes for triggering RRC connection reestablishment is a handover failure.  Fig. 8 and ¶ [0201]);  
transmitting a first RRC Reestablishment Request message (Wang: Step 710: A terminal device sends an RRC connection reestablishment request message to a network device.  Figs. 1, 8 and ¶ [0193]) to a first radio access network (RAN) in response to the failure (Wang: For example:  fourth terminal device accesses the 5GC [5th Generation Core Network] by using a 5G new radio generation NodeB (New Radio Generation node B, NR gNB).  Figs. 1, 8 and ¶ [0086]);
receiving a first RRC Setup message for responding to the first RRC Reestablishment Request message, from the first RAN (Wang: Step 720: … The network device sends an RRC connection reestablishment message [Step 720 in Fig. 8 also shows a radio resource control connection setup] to the terminal device.  Figs. 1, 8 and ¶ [0194-0195]); and
transmitting a first RRC Setup Complete message for responding to the first RRC Setup message, to the first RAN (Wang: Step 730: The terminal device sends an RRC connection reestablishment complete message to the network device.  Figs. 1, 8 and ¶ [0198]), wherein the first RRC Setup Complete message comprises a Fifth Generation (5G) System Architecture Evolution (SAE) Temporary Mobile Station Identifier (TMSI) (5G-S- TMSI) (Wang: [Wang teaches in ¶ [0142] that:  “The following describes an access process during RRC connection reestablishment (reestablish). In addition, an RRC connection setup request message and an RRC connection resume (resume) request message may also carry information used to indicate that the UE is to access the 5GC. Therefore, processes are similar to the RRC reestablishment process in this embodiment.”  The Examiner interprets that since the reestablishment and setup processes are similar, they can be used for the same purpose of conveying information for 5GC [5th Generation Core Network] access, hence an example of 5G-S-TMSI teaching]:  Step 530: The terminal device sends an RRC connection setup complete message by using the SRB [Signaling Radio Bearer] 1, where the message carries information used to indicate a type of a CN [Core Network] to be accessed by the UE.  Alternatively, optionally, the CN type is an implicit indication, and for example, is implicitly included in a UE ID (for example, 5G-S-TMSI indicates that the CN type is the 5GC).  Fig. 6 and ¶ [0168]).

Regarding claim 8, Wang discloses on the features with respect to claim 7 as outlined above.
Wang further teaches:  
transmitting a RRC Setup Request message to the first RAN via a signaling radio bearer 0 (SRB0) (Wang: Step 203: The UE sends the message 3 (Message 3, Msg3). For UE that requests to establish a wireless connection during initial access, the Msg3 carries a radio resource control RRC connection setup request (Connection Setup Request) message. For UE that reestablishes an RRC connection, the Msg3 carries an RRC connection reestablishment request (Connection Reestablishment Request).  For initial access and RRC connection reestablishment, the Msg3 is sent by using a signaling radio bearer 0 (Signaling Radio Bearer 0, SRB 0).  Fig. 3 and ¶ [0097]);
receiving a second RRC Setup message for responding to the RRC Setup Request message, from the first RAN (Wang: Step 204: The base station sends the Msg4.  For initial access, the Msg4 carries an RRC connection setup message... For RRC connection reestablishment, the Msg4 carries an RRC connection reestablishment message.  Fig. 3 and ¶ [0098]); and
establishing a RRC connection with the first RAN and entering a RRC connected state from a RRC idle state, in response to the second RRC Setup message (Wang: Step 205: The UE sends the message 5 (Message 5, Msg5). For initial access, the Msg5 carries an RRC connection setup complete (Connection Setup Complete) message... For RRC connection reestablishment, the Msg5 carries an RRC connection reestablishment complete (Connection Reestablishment Complete) message.  Fig. 3 and ¶ [0099]).

Regarding claim 9, Wang discloses on the features with respect to claim 8 as outlined above.
Wang further teaches:  
wherein the second RRC Setup message configures a SRB 1 (SRB1) (Wang: Step 204: The base station sends the Msg4.  For initial access, the Msg4 carries an RRC connection setup message, including configuration information (for example, including an SRB ID, a radio link control RLC layer configuration, and a logical channel (Logical Channel, LC) configuration) of a signaling radio bearer 1 (Signaling Radio Bearer 1, SRB 1). For RRC connection reestablishment, the Msg4 carries an RRC connection reestablishment message, including configuration information (for example, including an SRB ID, an RLC layer configuration, and an LC configuration) of an SRB 1 and security-related information (for example, a next hop chaining count).  Fig. 3 and ¶ [0098]), and further comprising:
transmitting a second RRC Setup Complete message to the first RAN via the SRB1, in response to the second RRC Setup message (Wang: Step 205: The UE sends the message 5 (Message 5, Msg5). For initial access, the Msg5 carries an RRC connection setup complete (Connection Setup Complete) message, and the message is sent by using the SRB 1. In this case, air interface security is not activated, and the message is not encrypted or integrity-protected. For RRC connection reestablishment, the Msg5 carries an RRC connection reestablishment complete (Connection Reestablishment Complete) message, and the message is sent by using the SRB 1.  Fig. 3 and ¶ [0099]).

Regarding claim 10, Wang discloses on the features with respect to claim 7 as outlined above.
Wang further teaches:  
transmitting a RRC Resume Request message to the first RAN; RAN (Wang: Optionally, the first message is one of the radio resource control RRC connection reestablishment request message, the RRC connection setup request message, or the RRC connection resume (resume) request message...  after the first message is sent to the network device, a response message sent by the network device is received... When the first message is the RRC connection resume request message,...  ¶ [0143-0144]);
receiving a RRC Resume message for responding to the RRC Resume Request message, from the first RAN (Wang: … the response message is an RRC connection resume message.  ¶ [0144]);
resuming a SRB1 with the first RAN (Wang: the base station receives the first message sent by the UE, and learns, based on the cell identifier and/or UE identifier information carried in the first message, that the UE is UE that is to access the 5GC. The base station sends an RRC response message to the UE, and the RRC response message carries the configuration information of the NR PDCP [New Radio Packet Data Convergence Protocol] of the SRB 1, so that the UE applies the NR PDCP to the SRB 1.  ¶ [0145]) and entering a RRC connected state from an RRC inactive state, in response to the RRC Resume message (Wang: It should be noted that because the UE is the UE that is to access the 5GC, the base station needs to configure, for the UE, information required for re-activating the air interface security mechanism corresponding to the 5G system.  ¶ [0145]); and
transmitting a RRC Resume Complete message to the first RAN via the SRB1, in response to the RRC Resume message (Wang: The terminal device uses an LTE PDCP for the SRB 1 by default, and sends an RRC connection setup complete message by using the SRB 1 based on the configuration of the SRB 1 [per teaching from ¶ [0142], although the process focuses on RRC connection reestablishment, the process is applicable to RRC connection resume, hence the “RRC connection setup complete message” above is equivalent to “RRC resume complete message” for the resume process].  ¶ [0151]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 5-6 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et.al. (US Patent Application Publication, 2020/0281031, hereinafter, “Wang”) in view of Lou et.al. (US Patent Application Publication, 2019/0261264, hereinafter, “Lou”).
Regarding claim 5, Wang discloses on the features with respect to claim 1 as outlined above.
Wang does not explicitly teach:
receiving the 5G-S-TMSI in a Non-Access-Stratum (NAS) message from a core. 
However, in the same field of endeavor, Lou teaches:
receiving the 5G-S-TMSI in a Non-Access-Stratum (NAS) message from a core (Lou: The UE identifier may be used to indicate a core network type to be accessed by the UE (namely, a core network type corresponding to a NAS module generating the first information). For example, when a core network to be accessed by the UE is the 5GC, the UE identifier is a UE identifier used in a 5G system that is similar to the S-TMSI, for example, a 5G-S-TMSI.  ¶ [0275]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang to include the features as taught by Lou above in order so that a core network to be accessed by next-generation UE by using an eLTE eNB can be determined. (Lou, ¶ [0006]).

Regarding claim 6, Wang discloses on the features with respect to claim 1 as outlined above.
Wang does not explicitly teach:
receiving a S-TMSI in a Non-Access-Stratum (NAS) message from a core; and
generating the 5G-S-TMSI according to the S-TMSI. 
Lou teaches:
receiving a S-TMSI in a Non-Access-Stratum (NAS) message from a core (Lou: The UE identifier may be used to indicate a core network type to be accessed by the UE (namely, a core network type corresponding to a NAS module generating the first information). For example, when a core network to be accessed by the UE is the 5GC, the UE identifier is a UE identifier used in a 5G system that is similar to the S-TMSI, for example, a 5G-S-TMSI.  ¶ [0275]); and
generating the 5G-S-TMSI according to the S-TMSI (Lou: when a core network to be accessed by the UE is the 5GC, the UE identifier is a UE identifier used in a 5G system that is similar to the S-TMSI, for example, a 5G-S-TMSI.  ¶ [0275]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang to include the features as taught by Lou above in order so that a core network to be accessed by next-generation UE by using an eLTE eNB can be determined. (Lou, ¶ [0006]).

Regarding claim 11, Wang discloses on the features with respect to claim 7 as outlined above.
Wang does not explicitly teach:
receiving the 5G-S-TMSI in a Non-Access-Stratum (NAS) message from a core. 
However, in the same field of endeavor, Lou teaches:
receiving the 5G-S-TMSI in a Non-Access-Stratum (NAS) message from a core (Lou: The UE identifier may be used to indicate a core network type to be accessed by the UE (namely, a core network type corresponding to a NAS module generating the first information). For example, when a core network to be accessed by the UE is the 5GC, the UE identifier is a UE identifier used in a 5G system that is similar to the S-TMSI, for example, a 5G-S-TMSI.  ¶ [0275]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang to include the features as taught by Lou above in order so that a core network to be accessed by next-generation UE by using an eLTE eNB can be determined. (Lou, ¶ [0006]).

Regarding claim 12, Wang discloses on the features with respect to claim 7 as outlined above.
Wang does not explicitly teach:
receiving a S-TMSI in a Non-Access-Stratum (NAS) message from a core; and
generating the 5G-S-TMSI according to the S-TMSI. 
However, in the same field of endeavor, Lou teaches:
receiving a S-TMSI in a Non-Access-Stratum (NAS) message from a core (Lou: The UE identifier may be used to indicate a core network type to be accessed by the UE (namely, a core network type corresponding to a NAS module generating the first information). For example, when a core network to be accessed by the UE is the 5GC, the UE identifier is a UE identifier used in a 5G system that is similar to the S-TMSI, for example, a 5G-S-TMSI.  ¶ [0275]); and
generating the 5G-S-TMSI according to the S-TMSI (Lou: when a core network to be accessed by the UE is the 5GC, the UE identifier is a UE identifier used in a 5G system that is similar to the S-TMSI, for example, a 5G-S-TMSI.  ¶ [0275]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang to include the features as taught by Lou above in order so that a core network to be accessed by next-generation UE by using an eLTE eNB can be determined. (Lou, ¶ [0006]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408)918-7636.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Noel Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/L.H.N./
Examiner, Art Unit 2416  

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416